Citation Nr: 1338776	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  08-10 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a lumbar spine disability, to include secondary to service-connected status post lateral reconstruction of the left ankle.

2.  Entitlement to a rating in excess of 20 percent disabling for service-connected right shoulder strain.

3.  Entitlement to a rating in excess of 10 percent disabling for service-connected status post lateral reconstruction of the left ankle.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1995 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, but was subsequently transferred to the Montgomery, Alabama, RO.

In April 2012, the Board remanded the case so that appropriate VCAA notice could be provided.  Following completion of the requested action, as well as a continued denial of the Veteran's claims, the appeal was returned to the Board for further appellate review.

The Board notes that Veteran's representative, in a February 2012 Brief, raised a possible clear and unmistakable error (CUE) in an April 2002 RO decision.  The Agency of Original Jurisdiction (AOJ) has not adjudicated this CUE claim.  The Board further notes that the issues of entitlement to service connection for endometriosis, removal of gall bladder, migraines, a neck condition, a left breast condition, and anemia have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The underlying question of service connection for a lumbar spine disability, as well as the issues of entitlement to increased evaluations for right shoulder strain and status post lateral reconstruction of the left ankle, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran's claim for service connection for a lumbar spine disability was denied on April 10, 2002, and the Veteran did not appeal that decision.

2.  Evidence received since the last final April 2002 decision is new, relates to an unestablished fact necessary to the issue of service connection for a lumbar spine disability, and raises a reasonable possibility of substantiating that underlying claim.


CONCLUSIONS OF LAW

1.  The RO's April 2002 denial of service connection for a lumbar spine disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013). 

2.  Evidence received since the last final April 2002 decision is new and material, and the claim for service connection for a lumbar spine disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for a lumbar spine disability, no further discussion of these VCAA requirements is required with respect to this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC), whichever is later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  VA, however, does not need to accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In March 2002, the Veteran filed a claim for service connection for a lumbar spine disability.  In an unappealed April 2002 rating decision, the RO denied service connection, finding that there was no evidence of a lumbar spine disability.  The Veteran did not file a notice of disagreement (NOD), and the April 2002 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).  

The Veteran subsequently attempted to reopen the claim in October 2005.  

Evidence received since the April 2002 decision consists of VA treatment records, private treatment records, and statements from the Veteran.

An August 2010 VA treatment record contains a diagnosis of chronic back strain.  A November 2010 private treatment record contains a diagnosis of lumbar segmental dysfunction.  The evidence is new, as it was not considered by the RO in April 2002.  The evidence is also material because it is supporting evidence of a nexus between a current disability and military service.  In tending to substantiate the Veteran's claim by bolstering one element of a claim for service connection, the new evidence raises the reasonable possibility of substantiating the claim for service connection for that disorder.  Thus, the Board finds that this additional evidence is both new and material and that reopening of the previously denied claim for service connection for a lumbar spine disability is warranted.


ORDER

New and material evidence has been received to reopen a claim for service connection for a lumbar spine disability; to this limited extent, the appeal of this issue is granted.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the claims. 

With respect to the lumbar spine, the Veteran contends that she injured her back during service as a result of the same fall that caused her service-connected right shoulder disability, as well as carrying a rucksack and other heavy items.  In the alternative, she maintains that her lumbar spine disability is secondary to her service-connected left ankle disability.  See April 2008 VA Form 9.  (The Board notes that the Veteran is also service-connected for a left knee disability secondary to her service-connected left ankle disability). 

Initially, the Board notes that there are conflicting medical opinions of record as to whether the Veteran has a chronic lumbar spine disability.  The December 2010 VA examiner diagnosed musculoskeletal low back pain and found "no evidence of any significant lumbar back disorder."  However, the examiner failed to comment on earlier findings of lumbar spine disabilities during the current appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Moreover, the December 2010 VA examination is inadequate.  First, the examiner opined that "it is less likely than not" that the Veteran's current lumbar back disorder was caused by or is the result of the service-connected left ankle disability.  He did not indicate whether the service-connected left ankle disability aggravated any currently diagnosed lumbar spine disability.  Second, the examiner failed to provide a medical opinion concerning direct service connection (i.e., whether any currently diagnosed lumbar spine disability is directly related to the Veteran's active military service).  Thus, on remand another VA examination must be scheduled in order determine whether any currently diagnosed lumbar spine disability is a result of the Veteran's service or is aggravated by her service-connected left ankle disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In addition, the Veteran contends that she was treated at a field hospital in Korea after the 1995 in-service fall and that some of those records are missing.  See May 2012 VA Form 21-4138.  The Board notes that the Veteran submitted an NARA Form SF-180 in August 2012.  There is no indication that the RO followed up on the Veteran's assertion that service treatment records (STRs) related to her Korea service were missing.  Upon remand, additional measures should be taken in an attempt to obtain any missing STRs.

Finally, there are outstanding private treatment records that need to be obtained.  In a March 2003 VA Form 21-4142, the Veteran stated that she received treatment for low back pain from Dr. G.C. in approximately October 2002.  In an October 2003 letter, the RO requested private treatment records from Dr. G.C.  No response was received.  The duty to assist requires at least two attempts be made in order for the Board to find that VA has made reasonable efforts to associate records with a veteran's claims file.  Furthermore, these private treatment records may contain information pertinent to the Veteran's claim.  Therefore, further efforts should be made on remand to obtain these relevant private medical records.

With respect to the three issues on appeal, the Board notes that the AOJ did not consider recent VA examination reports and treatment records contained in the Virtual VA electronic records system.  On remand, the AOJ must consider these and issue an appropriate supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request any additional identifying information she may be able to provide, to include name, date(s) of treatment, and location of the field hospital(s) in Korea where she was treated for injuries due to a fall.  The AOJ should then acquire any such records and associate these records with the Veteran's claims file.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts.

2.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from Dr. G.C.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts.

3.  Schedule a VA spine examination with an appropriate medical professional other than the physician's assistant who conducted the December 2010 examination.  The AOJ must print the VA examination reports and treatment records located in Virtual VA and associate those records in the claims folder.  Thereafter, the complete claims folder must be sent to the examiner for review in conjunction with the examination, and a notation should be made in the evaluation report that this review has taken place.  All indicated tests and studies should be performed, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a history of the Veteran's symptoms as observed by her since service, review the record, and provide the following opinions:

(a) Does the Veteran have a chronic lumbar spine disability?

(b) Is it at least as likely as not, i.e., a 50 percent or greater probability, that any currently diagnosed lumbar spine disability is causally related to the Veteran's active service or any incident therein?  In providing this opinion, the examiner should specifically address the Veteran's husband's May 2012 statement describing the in-service fall that occurred in 1995.

(c) If any currently diagnosed lumbar spine disability is not found to be directly related to service, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent or greater probability, that such disability was caused or aggravated by the service-connected left ankle disability?  [If the Veteran is found to have a lumbar spine disability that is aggravated by her service-connected left ankle disability, the examiner should specify the baseline of disc disease prior to aggravation and the permanent, measurable increase that is due to the service-connected left ankle disability.

All opinions expressed must be supported by a medical rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing the above, conducting any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, and adjudicating the referred issue of whether there is CUE in the April 2002 rating decision that denied service connection for a lumbar spine disability, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case with consideration of the VA examinations and treatment records and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


